Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-9 are allowed because the prior art fail to teach an image forming method comprising the binder resin comprised in the electrostatic latent image developing toner containing a crystalline polyester resin, and the photocurable compound comprised in the photocurable varnish comprising a diol di(meth)acrylate having a straight hydrocarbon chain, and forming a varnish layer on the toner image by applying and curing a photocurable varnish in combination with remaining limitations of claims 1-9.

The prior art JP 2012-078485, included in the Information Disclosure Statements dated 09/03/2020, discloses varnish including the photocurable compound, binder resin and release agent. EP 2,042,564 discloses photocurable compound containing (meth)acrylate, however, prior art do not teach the above stated combination. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852